Form NMDap
                                     UNITED STATES BANKRUPTCY COURT
                                                     for the
                                          Northern District of California

In Re: Carol Lee DePuydt−Meier ,
       Debtor(s).                                              Case No.: 18−42109

                                                               Chapter: 11

         Carol D. Meier,                                       Adversary No. 19−04022
         Plaintiff(s)

vs.

         Dale J. Power et al.,
         Defendant(s).




                                 ORDER AND NOTICE OF MISSING DOCUMENTS
                                 OR UNPAID FEES IN ADVERSARY PROCEEDING



    According to the court's records, at the time of filing the complaint on 4/17/19, it appears that the above−named
Plaintiff(s) did not file the required documents or, if applicable, pay the appropriate filing fee as indicated below:


      Summons and Notice of Telephonic Status Conference


      Adversary Cover Sheet


      Failure to Pay Filing Fee of $350.00


      Other:



   IT IS ORDERED that the Plaintiff(s) file the documents and or pay the required filing fee within fourteen (14)
days. Failure to comply within 14 days could result in the complaint being dismissed for lack of prosecution.

Dated: 4/18/19                                       By the Court:


                                                     William J. Lafferty
                                                     United States Bankruptcy Judge




         Case: 19-04022          Doc# 2      Filed: 04/18/19    Entered: 04/18/19 15:30:13         Page 1 of 1
